Application by Vincent J. Puglisi for reconsideration of his application for admission to the Bar as an attorney and counselor at law. The present application was referred to the Committee on Character and Fitness for the Second, Tenth and Eleventh Judicial Districts for investigation, hearing and report on petitioner’s present character and fitness; and the application was held in abeyance pending such report. The Character Committee has submitted its report to this court, in which it appears that the Committee has unanimously recommended approval of the application. The recommendation and findings of the Character Committee are adopted and the application is granted; petitioner will be admitted to the Bar upon taking the customary oath and complying with all other incidental requisites. Christ, P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.